Exhibit 10.1


 
AMENDMENT NO. 1
to the
PRUDENTIAL SAVINGS BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 (the "Amendment") to the Amended and Restated Employment
Agreement between Prudential Savings Bank, a Pennsylvania‑chartered, stock-form
savings bank (the "Bank"), and Joseph R. Corrato (the "Executive") dated as of
October 1, 2015 (the "Agreement"), is hereby effective as of November 1, 2015.


WHEREAS, the Executive is presently employed as the President and Chief
Executive Officer of the Bank;


WHEREAS, effective October 1, 2015, the Executive and the Bank entered into the
Agreement which provided for, among other things, a minimum Base Salary, as such
term is defined in the Agreement, during the term of the Agreement;


WHEREAS, the Executive has voluntarily proposed a reduction in his Base Salary
as provided for in Section 3(a) of the Agreement in light of the Bank's current
operating situation and the Compensation Committee of the Board of Directors has
accepted such offer by the Executive;


WHEREAS, the Bank and the Executive desire to amend the Agreement to reflect the
mutually agreed upon revision to the Executive's Base Salary; and


WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
set forth in the Agreement, as amended by this Amendment.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the Bank and the Executive do hereby agree to amend the Agreement as
follows:


1.            Section 3(a) of the Agreement be and hereby is rescinded and
deleted and replaced in its entirety by the following:
 

 
3(a)            The Employer shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $200,632
per year ("Base Salary"), which may be increased from time to time in such
amounts as may be determined by the Board of Directors of the Employer and may
not be decreased without the Executive's express written consent.  In addition
to his Base Salary, the Executive shall be entitled to receive during the term
of this Agreement such bonus payments as may be determined by the Board of
Directors of the Employer.
 

 
2.            All other sections and provisions in the Agreement shall continue
in full force and effect and are incorporated by reference into this Amendment.


[signature page follows]
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Agreement as of the date first written above.


ATTEST:
 
PRUDENTIAL SAVINGS BANK
                   
By:
/s/Auza Maria Martins  
By:
/s/Francis V. Mulcahy
Name:
Auza Martins
   
Francis V. Mulcahy
Title:
Assistant Corporate Secretary
   
Chairman of the Compensation
       
 Committee of the Board of Directors
                                   
EXECUTIVE
                         
By:
/s/Joseph R. Corrato        
Joseph R. Corrato

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 